ORDER OF DISBARMENT
Comes now the Hearing Officer appointed in this cause pursuant to Admission and Discipline Rule 23 and tenders to this Court his Findings of Facts and Conclusions of Law.
*1308And this Court, being duly advised, now finds that the Respondent was charged in an eight-count Verified Complaint for Disciplinary Action with violating the Rules of Professional Conduct. The Hearing Officer, after conducting a hearing thereon, found that the Respondent engaged in misconduct under six of the eight counts.
Having reviewed all matters submitted in this cause, this Court now concludes, as did the Hearing Officer, that the Respondent violated Rules 1.2(a) and (c), 1.3, 1.4(a) and (b), 1.15(a) and (b), 1.16, 2.1, 8.4(b), (c) and (d) of the Rules of Professional Conduct. Respondent's misconduct involves a pattern of negligence, misappropriation of clients' funds, and appalling lack of professional responsibility. By virtue of the numerous acts of misconduct and their serious nature, this Court concludes that the strictest sanction available, disbarment, should be imposed. An opinion setting out particular findings of fact and conclusions of law will follow. In the meantime, this Court is obligated to exercise its constitutional duty and protect the public from unfit lawyers, whatever the cause of unfitness may be. In re Campbell (1989), Ind., 546 N.E.2d 821, In re Powell (1989), Ind., 526 N.E.2d 971. Accordingly, we conclude that the Respondent should be disbarred immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Timothy P. O'Connor, is hereby disbarred.
The Clerk of this Court is directed to forward a copy of this Order to the parties and their attorneys of record.
GIVAN and DICKSON, JJ., concur.
DeBRULER and PIVARNIK, JJ., not participating.